DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more.
Regarding independent claims 1, 17 & 19, the claims recite the judicial exception of a mathematical concept, in particular an apparatus, method and medium containing instructions for accessing data and doing math.
This judicial exception is not integrated into a practical application because the limitations are directed only to an abstract idea with a generic computer. Without any additional meaningful claimed limitations, such as limitations indicating the manner in which the data is created, it is not possible for the claimed abstract idea to be integrated into a practical application.
As disclosed in the instant specification, distance data is accessed by a computer or processor and math is done (page 2-4). This is not sufficient to amount to significantly more than the judicial exception because the only positively recited elements (‘accessing’ & ‘determining’) are associated with a computer. The use of a computer in its ordinary capacity for well-understood tasks (e.g. to receive, store or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g. a mathematical calculation, in this case determining a height) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f).
While claims 1, 17 & 19 recite additional elements (e.g. position of the object relative to the field of view), they are merely descriptions of data gathering and fail to integrate the abstract idea into a practical application because the limitations are merely nominal extra-solution components that are not applied or used in some meaningful way beyond generally linking the use of the data to a particular technological environment, in this case computer implemented data processing. See MPEP 2106.05(e).
The dependent claims similarly do not add meaningful limitations that integrate the abstract idea into a practical application, as they are well-understood, routine, conventional computer and/or data manipulation functions. See MPEP 2106.05(d).
Regarding claims 7, 18 & 20, the limitations merely describe the type of data and expand upon how much math (i.e. determining) is done.
Regarding claims 2, 8-10, the limitations merely further describe the data and what it represents.
Regarding claims 3, 6, 12-16 the limitations indicate more math is to be done and of a particular type (e.g. using a Kalman filter), but do not integrate the claims into a practical application.
Regarding claim 4, the limitation merely recites moving data from one place to another.
Regarding claim 11, the limitation further refines the origin of the data but does not integrate it into a practical application.
As a note, claim 5 is not rejected under 101 because it recites a real-world, practical action that uses the result of the accessing & determining method steps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (United States Patent Application Publication 20190011557)
As to claim 17, Weber teaches an apparatus comprising a processor in communication with a memory, the processor being configured to execute instructions stored in the memory that cause the processor to:
 	access first distance data determined by a distance sensing device at a first time, wherein the distance sensing device determined the first distance data with an object at a first position within a field-of-view of the distance sensing device, wherein the object is only partially in the field-of-view at the first position (Figure 8 shows an object 830 on a conveyor belt 820 being measured by sensor 860 which provides a voltage, and as paragraph 0061 teaches the sensor operates approximately 50 Hz and conveyor belts don’t move fifty boxes per second (see https://www.engineeringtoolbox.com/conveyor-belt-speed-d_506.html for typical conveyor belt speeds), the sensor would obviously take images in which the object was only partially visible because the conveyor belt couldn’t move it completely into the field of view in a fiftieth of a second);
 	access second distance data determined by the distance sensing device at a second time occurring after the first time, wherein the distance sensing device determined the second distance data with the object at a second position within the field-of-view of the distance sensing device, wherein the first position is different than the second position, and the object is only partially in the field-of-view at the second position (see Figure 8, paragraph 0061 teaches the sensor operates approximately 50 Hz and conveyor belts don’t move fifty boxes per second (see https://www.engineeringtoolbox.com/conveyor-belt-speed-d_506.html for typical conveyor belt speeds), the sensor would obviously take images in which the object was only partially visible because the conveyor belt couldn’t move it completely into the field of view in a fiftieth of a second);
 	determine a distance measurement model for the object based on the first distance data and the second distance data, wherein the distance measurement model is configured to model a physical parameter of the object within the field-of-view of the distance sensing device over time (Figure 8, processor 814 uses the voltages from sensor 860 to determine a distance value (i.e. the model of ‘this voltage equals that height’), which is used over time as shown in Figure 10, e.g. comparing current to past values);
 	determine, based on the first distance data, the second distance data, and the distance measurement model, third distance data indicative of an estimated distance to the object prior to the object being entirely within the field-of-view of the distance sensing device (Figure 9, step 940 teaches determining a distance value); and
 	determine, based on the third distance data, data indicative of a height of the object (Figure 9 step 940 determines a distance value, and step 950 uses that number as a height to determine the appropriate focus value for a camera).
As to claim 18, Weber teaches everything claimed, as applied above in claim 17, in addition the processor is further configured to execute instructions stored in the memory that cause the processor to: access data indicative of a motion parameter of the object (Figure 8, element 870 provides motion information and paragraph 0062 teaches providing the motion information to the processor 814 that does the determining),
 	While Weber does not explicitly teach to determine the third distance data comprises determining the third distance data based on the first distance data, the second distance data, the distance measurement model, and the motion parameter, paragraph 0062 teaches various tool available (e.g. stopping the conveyor, identifying regions of interest, determining object size, etc) and it would have been obvious to one of ordinary skill in the art at the time of filing to use all available information about the object in calculations including the claimed motion information, in order to more accurately determine its height and achieve a better focus for a camera.
As to claim 1, the method would flow from the apparatus of claim 17.
As to claim 7, the method would flow from the apparatus of claim 18.
As to claim 19, Weber teaches both the claimed processor instructions (see claim 17 above) and a non-transitory computer-readable medium of program instructions (paragraph 0048).
As to claim 20, Weber teaches everything claimed, as applied above in claim 19, in addition the claimed instructions (see claim 18 above).
As to claim 2, Weber teaches everything claimed, as applied above in claim 1, in addition the physical parameter of the object comprises an area of the object, a height of the object, or some combination thereof (paragraph 0067 “detection of a height variation indicative of a positive object height”).
As to claim 3, Weber teaches everything claimed, as applied above in claim 1, in addition determining, based on the third distance data, data indicative of a focus adjustment for a lens of an imaging device associated with the distance sensing device (paragraph 0060 “liquid lens, that responds to adjustment information”).
As to claim 4, Weber teaches everything claimed, as applied above in claim 3, in addition transmitting, based on the data indicative of the focus adjustment, one or more signals to change a focus of the lens (paragraph 0065 teaches providing data to the processor to perform autofocus).
As to claim 5, Weber teaches everything claimed, as applied above in claim 4, in addition capturing an image of the object after transmitting the one or more signals to change the focus of the lens (paragraph 0065 “Images of the object surface are acquired once proper focus is achieved”).
As to claim 6, Weber teaches everything claimed, as applied above in claim 1, in addition determining, based on the third distance data, data indicative of a brightness adjustment for an illumination module of an imaging device associated with the distance sensing device (paragraph 0038 “customization of brightness/exposure control“)
As to claims 8 and 9, Weber teaches everything claimed, as applied above in claims 7 and 8 respectively, with the exception of the motion parameter comprises a velocity (acceleration for claim 9) of the object as the object travels through the field-of-view of the distance sensing device. However, weber teaches acquiring motion information (Figure 8, element 870), position sensing (paragraph 0079 indicates measurements other than height) and time measurements (paragraph 0067), and it would have been obvious to one of ordinary skill in the art at the time of filing to determine the claimed values, as it would require only ordinary mathematical expedience to calculate velocity and acceleration from position-over-time measurements, in order to better calculate camera parameters (e.g. shutter speed to reduce blurring).
As to claim 10, Weber teaches everything claimed, as applied above in claim 8, with the exception of determining the third distance data comprises determining the third distance data based on the first distance data, the second distance data, the distance measurement model, and the velocity of the object. However, Weber paragraph 0062 teaches various tool available (e.g. stopping the conveyor, identifying regions of interest, determining object size, etc) and it would have been obvious to one of ordinary skill in the art at the time of filing to use all available information about the object in calculations including the claimed motion information, in order to more accurately determine its height and achieve a better focus for a camera.
As to claim 11, Weber teaches everything claimed, as applied above in claim 1, in addition the distance sensing device comprises a time-of-flight sensor (Figure 8, element 860), and accessing the first and second distance data comprises receiving first and second time-of-flight measurements from the time-of-flight sensor (paragraph 0060 “voltage values”).
As to claim 12, Weber teaches everything claimed, as applied above in claim 1, in addition determining the third distance data based on the first distance data, the second distance data, and the distance measurement model comprises: 
 	determining, using the distance measurement model, a first object area estimate of a first area of the object within the field-of-view of the distance sensing device based on the first distance data (Figure 11, step 1140); and 
 	determining, using the distance measurement model, a second object area estimate of a second area of the object within the field-of-view of the distance sensing device based on the first object area estimate and the second distance data (as the sensor is operated at 50 Hz (paragraph 0061), it would have been obvious to one of ordinary skill in the art at the time of filing to size estimates calculated as the object moves, in order to have more confidence in a final result).
As to claim 14, Weber teaches everything claimed, as applied above in claim 12, in addition determining, based on the second object area estimate, a height estimate of the object (paragraph 0068 “approximate three-dimensional size and dimensions can be estimated”).
As to claim 15, Weber teaches everything claimed, as applied above in claim 14, in addition wherein determining the height estimate of the object comprises determining, using a parameter estimation algorithm, the height estimate based on the second object area estimate (paragraph 0068 “approximate three-dimensional size and dimensions can be estimated” and the sensor is operated at 50 Hz (paragraph 0061), so it would have been obvious to one of ordinary skill in the art at the time of filing to perform the estimating on each measurement from the sensor)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weber, and in further view of Bridges et al (United States Patent Application Publication 20060066836)
As to claim 13, Weber teaches everything claimed, as applied above in claim 12, with the exception of the distance measurement model is a Kalman filter. However, it is known in the art as taught by Bridges. Bridges teaches the distance measurement model is a Kalman filter (paragraph 0032). It would have been obvious to one of ordinary skill in the art at the time of filing to have the distance measurement model is a Kalman filter, in order to better optimize accuracy of the result.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weber, and in further view of Wang (United States Patent Application Publication 20160187476).
As to claim 16, Weber teaches everything claimed, as applied above in claim 15, with the exception of the parameter estimation algorithm is an Expectation Maximization (EM) algorithm, a Maximum A Posteriori (MAP) algorithm, or some combination thereof. However, it is known in the art as taught by Wang. Wang teaches the parameter estimation algorithm is an Expectation Maximization (EM) algorithm, a Maximum A Posteriori (MAP) algorithm, or some combination thereof (paragraph 0052). It would have been obvious to one of ordinary skill in the art at the time of filing to have the parameter estimation algorithm is an Expectation Maximization (EM) algorithm, a Maximum A Posteriori (MAP) algorithm, or some combination thereof, in order to achieve better results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877